DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim 1 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US Patent Application Publication 2018/0220236 (published 02 August 2018) (“Sato”)
Claim 1 is drawn to “a sound generating device.” The following table illustrates the correspondence between the claimed device and the Sato reference.
Claim 1
The Sato Reference
“1. A sound generating device, comprising
Sato describes a universal speaker 70. Sato at ¶¶ 54, 131–134, FIG.18.
“a housing,
Speaker 70 includes a housing 3/31. Id. at ¶ 79, FIG.18.

Speaker 70 includes diaphragm 1 and drivers 2, 12. Id. at ¶¶ 131–134, FIG.18.
“a circuit board,
Driver 2 includes a circuit board 22. Id. at ¶ 73, FIG.4.
“the vibration system comprising a diaphragm and a driving unit for driving the diaphragm to vibrate and generate sound,
Speaker 70 includes diaphragm 1 and drivers 2, 12. Id. at ¶¶ 131–134, FIG.18. 
“wherein the driving unit comprises a piezoelectric driving unit and a moving iron driving unit coupled in parallel with the piezoelectric driving unit;
Driver 12 is a piezoelectric driver and driver 2 is a moving iron driver. Id. at ¶¶ 72–77, 131–134, FIGs.4, 18. The two drivers are coupled in electrical parallel because they receive the same input signal, which is split into parallel paths by a cross-over filter. See id.
“wherein the piezoelectric driving unit comprises a piezoelectric sheet, and the moving iron driving unit comprises a coil and a magnetic steel; and
Piezoelectric driver 12 is depicted as a sheet of ceramic or polymer. Id. at ¶ 131, FIG.18. Driver 2 includes coil 23, magnet 24, 25. Id. at ¶¶ 72–77, FIG.4.
“the piezoelectric driving unit and the moving iron driving unit jointly drive the diaphragm to vibrate and generate sound.”
Drivers 2 and 12 drive opposite ends of diaphragm 1 to generate sound through vibration. Id. at ¶ 134.

Table 1
For the foregoing reasons, the Sato reference anticipates all limitations of the claim.
Summary
Claim 1 is rejected under 35 U.S.C. § 102 as being unpatentable over the cited prior art. In the event the determination of the status of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Issues Under 35 U.S.C. § 112
Indefiniteness
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1–17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1–17 are indefinite because they are not reasonably clear. Claim 1 requires the following:
“wherein the driving unit comprises a piezoelectric driving unit and a moving iron driving unit coupled in parallel with the piezoelectric driving unit.”
The meaning of the term “parallel” is not reasonably clear under the circumstances. The term as used here may mean that the two driving units are coupled such that they lie on a shared plane. Alternatively, the term may mean that the two driving units, which are electronic devices, are connected to the same electrical input. In a parallel arrangement, instead of in a series arrangement. The appropriate meaning is not clear since the nature of the “parallel” coupling is not explored in any more depth in the Specification or any of the other claims. (See Spec. at ¶ 9.) Appropriate correction is required. No new matter may be added.
Allowable Subject Matter
Claims 2–17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 depends on claim 1 and further requires the following:
“wherein the piezoelectric driving unit comprises a first base fixed to the housing and fixed to both ends of the piezoelectric sheet, a first support extending from the piezoelectric sheet toward the diaphragm and connected to the diaphragm, and a bump fixing the piezoelectric sheet to the first base.”

Additional Citations
The following table lists references that are not relied on in this Office action, but are relevant to the disclosed and claimed subject matter.
Citation
Relevance
US 4,389,548
Fixing a piezoelectric driver to a housing.
US 10,225,661
Multiple drivers.
US 2011/0069859
Multiple drivers.
US 5,652,801
Piezo driver connected to diaphragm through bridge.
US 2015/0373436
Multiple drivers, including a balanced armature transducer in combination with a moving coil transducer.
US 5,062,139
Multiple drivers, including a moving coil transducer and a piezoelectric transducer

Table 2

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached on M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Morse can be reached on 571-272-3838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

2/12/2021